*396ON REHEARING.
SIMPSON, J.
In tlie original opinion in this case we called attention to the fact that, in the case of Hall v. Mobile & M. R R., 58 Ala. 10, 22, the purchaser gave a power of attorney; but, as stated then, the decision of the case is based on the reservation in the deed, and not on the power of attorney, and the court decided distinctly that it was not a vendor’s lien, but an equitable mortgage, and governed by the same rules as a mortgage.
In the case of Kyle v. Bellenger, 79 Ala. 516, 520, 521, the court distinctly held that the party did not have a vendor’s lien, and that when the bill alleged a vendor’s lien, and the proof showed the contract lien, there was a variance. It ivas held that an express reservation in the deed of conveyance created an equitable mortgage, regardless of the form of words, “if there appears an intention to create a security.”
These and other decisions recognize the principle of an equitable mortgage, created by a reservation in the deed, notwithstanding the provisions of the statute of frauds that every agreement for the sale of lands or any interest therein is void “unless such agreement, or some note or memorandum thereof, expressing the consideration, is in writing and subscribed by the party to be charged' therewith.” — Code 1907, § 4289, subd. 5.
The case of Barnhill v. Howard, 104 Ala. 412, 16 South. 1, does not raise the question of an equitable mortgage at all, but involved an action of detinue, in which the legal title alone could be considered. Besides, there was no conveyance distinctly reserving the lien, but only a verbal understanding “that the oxen Avere to stand good for themselves until they were paid for."
*397In the case of Loyd v. Guthrie, 131 Ala. 65, 71, 31 South 506, 507, 508, there ivas no conveyance reserving a lien at all; but the suit, was on a note in which the defendant was to pay so much for material and labor furnished to build a store, and at the end of the note it stated: “A mechanic’s lien is held on said building to secure the payment of this note.” The only point decided by the court is that that was a mere statement of the fact that a mechanic’s lien at that time was on the property, and not “the giving or creation, or attempted giving or creation, of any lien whatever.”
It is said: “Perhaps the nearest approach to a general rule as to what language will be sufficient to create a lien would be to draw a line of demarcation between such language as simply asserts that the lien exists and language which shows the resolution, the effort, the undertaking of the parties to create the lien; in the former case the lien will not arise, but in the latter equity will assist the intention of the parties.” — 29 Ency. Law (2d Ed.) 786.
This lien, reserved in the instrument conveying the title, is entirely distinct from the implied vendor’s lien, and, as said, “in the very instrument conveying the title to the vendee, restricts that title to subjection to the lien reserved therein.” — 29 Ency. Luav (2d Ed.) 780. It is an equitable mortgage, — -2 Warwelle on Vendors (2d Ed.) § 718.
The Supreme Court of Pennsylvania does not recognize the doctrine of implied vendor’s lien, but does recognize a lien reserved in the deed.—Heist v. Baker, 49 Pa. 9, 13.
The Supreme Court of Appeals of Virginia holds that “a lien secured by contract on the face of the deed stands upon much higher ground than the implied lien.” and that “such a lien constituted a specific charge upon *398the land as valid and effectual as a deed of trust or mortgage.”—Coles v. Withers, 33 Grat. 186, 194.
In North Carolina, where no vendor’s lien is recognized, and where a married woman cannot charge her estate except by contract after privy examination, etc., the Supreme Court says: “While these limitations have been placed upon the power of a feme covert to bind herself personally or to charge her separate estate, it is not to be understood that she enjoys, an immunity from these general principles of equity which sternly forbid one from repudiating a transaction and at the same time retain and enjoy its benefits.”—Draper v. Allen, 114 N. C. 50, 19 S. E. 61, 62.
The expression “vendor’s lien” does not necessarily refer to real estate.—Black’s. Law Dict. p. 1213.
The case of Peay, Adm’r, v. Field, 30 Ark. 600, is not a.t all analogous to this case. In the Pea/y Case the suit was on a note given for money advanced to pay taxes, and merely stated, at the close of the note, “The tax lien given by law on my property, for which this money is advanced to pay taxes, I hereby recognize,” when, as a. matter of fact, the law did not give such a lien.”